Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 1 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 2 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 3 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 4 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 5 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 6 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 7 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 8 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 9 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 10 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 11 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 12 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 13 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 14 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 15 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 16 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 17 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 18 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 19 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 20 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 21 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 22 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 23 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 24 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 25 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 26 of 27
Case 20-01022 Doc 3-34 Filed 04/13/20 Entered 04/13/20 14:49:12 Exhibit 23C. Subpoena
                                    Page 27 of 27
